 

 

 

 

 

 

 

 

>
USDS SDNY
DOCUMENT
ELECTRONICALLY FILED

UNITED STATES DISTRICT COURT DOC #:

eee rene DATE FILED: 1212115

UNITED STATES OF AMERICA, ORDER

- against - 17 Cr. 610 (LGS)
KAREEM DAVIS
Defendant
sasipanaieemaamm seas cas an eaemernmauecamunmaauatel xX

WHEREAS, the above-named defendant is scheduled to commence trial before
this Court on December 9, 2019; and he is presently in the custody of the Federal Bureau
of Prisons and detained at the Metropolitan Correction Center (hereinafter “MCC”) in
New York, NY (Kareem Davis, registration # 86427-054), and

UPON the application of said defendant to be permitted to attend the trial in dress
clothing as opposed to a prison issued jumpsuit, it is hereby

ORDERED that the MCC shall accept, on said defendant's behalf, three dress
shirts, three dress slacks, two suit jackets, three ties, one belt, five pairs of socks, and one
pair of shoes and in accordance with the Institution's standard policies and procedures,
and that said defendant be given access to these items prior to his appearance in Court on
a daily basis until the jury renders a verdict.

ORDERED that the family of Kareem Davis may supply said clothing to the
Federal Bureau of Prisons (MCC) in the week prior to trial and the MCC shall safeguard
said clothing and provide it to the defendant to wear at trial.

Dated; December 2, 2019
SO ORDERED

 

Ton _ Schofield £27

United States District Judge
